Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the RCE filed on 10/15/2021. Claim 3 has been amended. Claims 11, 12, 19, 20 and 25 have been canceled. Claims 1-10, 13-18 and 21-24 are allowed.

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Peter C. Mei (client’s representative, 39768) on 01/26/2022 with regards to the claims’ allowability.

3.	The application has been amended as follows:

	In the claims…
		.	Claim 3 has been amended as follows:
1, wherein the data dictionary property of the LOB column is configured based at least in part on a data definition language (DDL) statement.

Reasons for Allowance
4.	The claimed invention in view of the instant specification discloses a method, a system and a program product for efficiently supporting value style access of MOBs stored in SQL LOB column by providing value based semantics for LOBs in RDBMS. The detailed implementation indicates: (1) A system comprising: a processor; and a memory to hold a set of program code instructions, in which the set of program code instructions comprises program code to perform: receiving a SQL statement comprising a retrieval of a large object (LOB), wherein the LOB is stored in a LOB column corresponding to a LOB data type in a relational database system (RDBMS); (2) Determining whether to return a value of the LOB or a reference to a storage location storing the value of the LOB by using a value-based construct inserted into the SQL statement to indicate to the RDBMS that the value of the LOB is to be returned instead of returning the reference to the storage location of the LOB; (3) Upon determination that the value of the LOB is to be returned based upon the value-based construct inserted into the SQL statement, executing the SQL statement to retrieve the value of the LOB.

Pertinent Art
5.	Cotner et al, US 20040167879, discloses executing a large object fetch query against a database, wherein the process comprises: receiving the fetch query that contains at least one large object fetch request and a predefined threshold parameter associated with the large object fetch request; accessing a selected large object value that corresponds to the large object fetch request of the fetch query; comparing the selected large object value with the predefined threshold value; returning a fetch response that corresponds to the large object fetch request according to a return operation from a pair of return operations; and wherein the pair of return operations comprises: a first return operation that returns the selected large object value in the large object fetch response, if the large object value is less than the predefined threshold value; and a second return operation that returns a large object locator that is associated with the large object value in the large object fetch response, if the large object value is greater than the predefined threshold value
	
 6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

	Conclusion	

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
02/26/2022